Exhibit 10.1
 
genesisenergy
February 21, 2013
 
Lazarus Energy LLC
801 Travis, Suite 2100
Houston, Texas 77002
Attention: Jonathan Carroll
 
GEL TEX Marketing, LLC
Milam Services, Inc.
919 Milam, Suite 2100
Houston, Texas 77002
Attention: Steve Nathanson
 
 
Re:
Letter Agreement Regarding Distribution to Recover Payment made to Settle Claims

 
Gentlemen:
 
Reference is made to that certain (i) Joint Marketing Agreement dated August 12,
2011 (as amended, restated or supplemented from time to time, the "JMA"), by and
between Lazarus Energy LLC, a Delaware limited liability company ("Lazarus"),
and GEL Tex Marketing, LLC, a Delaware limited liability company ("GEL"), (ii)
Construction and Funding Contract dated August 12, 2011 (as amended, restated or
supplemented from time to time, the "CFC"), by and between Lazarus and Milam
Services, Inc., a Delaware corporation ("MSI"), (iii) Crude Oil Supply and
Throughput Services Agreement dated August 12, 2011 by and between GEL and
Lazarus, (iv) Letter Agreement dated June 25, 2012 by and between GEL, MS1 and
Lazarus regarding expense payments and reservations of rights ("Operating
Expense Payment Letter Agreements"), (v) Acknowledgment Letter dated June 1,
2012 addressed to Lazarus by GEL (the "Acknowledgment Letter"), (vi) Letter
Agreement dated December 20, 2012 by and between GEL, MSI and Lazarus regarding
recovery of December 2012 Payments ("December 2012 Payments Letter Agreement"),
and (vii) Letter Agreement Regarding Advances to Fund February 2013 Turnaround
dated February 21, 2013 ("Turnaround Letter"). Capitalized terms not otherwise
defined herein shall have the meanings set forth in the CFC.
 
The parties to this Letter Agreement desire to set forth certain
acknowledgements and agree to certain modifications to the JMA as more
particularly set forth herein.
 
Section 1. Acknowledgements
 
MSI and Anchor Industrial Services, LLC ("Anchor") have entered into a
Confidential Partial Settlement Agreement and Release ("Settlement") in Cause
No. 2012-53656; Anchor Industrial Services, LLC v. Lazarus Texas Refinery I,
LLC, Lazarus Energy LLC, and Milam Services, Inc.; In the 151st Judicial
District Court of Harris County, Texas (the "Litigation"). Under the terms of
the Settlement, MSI will pay to Anchor the sum of $64,357.50 (sixty four
thousand three hundred fifty seven dollars and 50/100 dollars) for a release and
dismissal of all Anchor claims against MSI related to the certain services
ordered by Lazarus and provided by Anchor attributable to the Nixon facility
(the "Settlement Payment"). This payment includes the Anchor invoiced amount of
$62,562.42 and legal fees incurred by Anchor in the amount of $1,795.07. In
addition, MSI and or GEL have incurred legal fees and expenses to DLA
February 12, 2013 Page 2
 
Piper LLP (US) ("DLA") and to Hicks Thomas LLP ("Hicks Thomas") in connection
with the Litigation and Settlement and may incur additional legal fees and
expenses in connection therewith as the Litigation between Lazarus and Anchor
continues. As of December 31, 2012, the amount of such fees and expenses are
approximately $14,500 for Hicks Thomas and $350 for DLA (the amount of such
legal fees and expenses plus any legal fees and expenses incurred by GEL and/or
its affiliates after the date hereof in connection with the Litigation or
Settlement herein referred to as the "Legal Expenses").
 
 
1

--------------------------------------------------------------------------------

 
February 12, 2013
Page 2
 
Section 2. Modifications to Distributions and Payments Provisions of JMA.
 
From and after January 1, 2013, Gross Profit shall be distributed first to GEL,
prior to any other distributions or payments to the parties to the JMA until GEL
has received aggregate distributions as provided in the December 2012 Payments
Letter Agreement plus the amounts of the Settlement Payment and Legal Expenses.
Such distributions shall not reduce the distributions of Gross Profit that GEL
or its Affiliates are otherwise entitled to under the JMA.
 
Section 3. Certain Representations
 
(a) Each party hereby represents to the other that (a) it has full power and
authority to execute and deliver this Letter Agreement and to consummate the
transactions contemplated hereby, (b) the execution and delivery of this Letter
Agreement by such party have been duly and validly authorized by all necessary
corporate action on the part of such party and (c) this Letter Agreement has
been duly and validly executed and delivered by such party and constitutes a
valid and binding obligation of such party, enforceable against such party in
accordance with its terms, except that such enforceability (i) may be limited by
bankruptcy, insolvency, moratorium or other similar laws affecting or relating
to the enforcement of creditors' rights generally and (ii) is subject to general
principles of equity and the discretion of the court before which any
proceedings seeking injunctive relief or specific performance may be brought.
 
(b) Lazarus hereby represents and warrants to GEL that no Forbearance
Termination Event, as defined in the Forbearance Agreement has occurred, and no
facts or circumstance exist that would cause a Forbearance Termination Event to
occur under the Forbearance Agreement.
 
As modified by this Letter Agreement, all of the terms of the JMA, CFC, Supply
Agreement, Operating Expense Payment Letter Agreements, Acknowledgement Letter,
December 2012 Payments Letter Agreement, and Turnaround Letter are hereby
ratified and confirmed and shall remain in full force and effect.
 
[Signature page follows.]




 
2

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Letter Agreement to be
executed by their duly authorized representatives effective as of the date first
written above.
 



 
GEL TEX MARKETING, LLC, A Delaware
limited liability company
             
By:
 
/s/ STEVE NATHANSON
   
Name:
 
Steve Nathanson
   
Title:
 
President and COO
             
MILAM SERVICES, INC., A Delaware
corporation
             
By:
 
/s/ STEVE NATHANSON
   
Name:
 
Steve Nathanson
   
Title:
 
President and COO
             
LAZARUS ENERGY LLC, a Delaware limited liability company
             
By:
 
/s/ JONATHAN P. CARROLL
   
Name:
 
Jonathan P. Carroll
   
Title:
 
President
           



(Signature page to February 21, 2013 Settlement Letter Agreement)
 
3

--------------------------------------------------------------------------------